Case: 14-41207      Document: 00513241762         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41207
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GABRIEL GARCIA-GAONA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-643-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Gabriel Garcia-Gaona raises
an argument that is foreclosed by our holding in United States v. Martinez-
Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19,
2015) (No. 14-10355), that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i)
for a prior conviction of a drug trafficking offense is warranted regardless




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41207     Document: 00513241762   Page: 2   Date Filed: 10/22/2015


                                No. 14-41207

whether the conviction for the prior offense required proof of remuneration or
commercial activity.
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2